PER CURIAM.
This is an appeal taken by the defendant from a judgment of the city court in' favor of the plaintiff. The notice of appeal also purported to appeal from an order denying a motion for a new trial. Upon motion, however, the appeal from the order was dismissed, leaving for consideration ■ of this, court the appeal from the judgment only. Upon an appeal from a judgment alone nothing but questions' of law can be considered. Francis v. Tilyou, 26 App. Div. 340, 49 N. Y. Supp. 799. The defendant cites but three questions, the answers to which were excluded by the court,' and the exclusion of, the answers to these questions are the only errors of law urged by the defendant as a ground for a reversal. An examination of' the record shows that the objections made to those questions were properly sustained, and that reversible error was not committed by the trial justice in refusing to permit them to be answered.
The judgment must therefore be affirmed, with costs.
Judgment affirmed, with costs.